Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143943                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143943
                                                                   COA: 305519
  VAUGHN EDWARD STECKER,                                           Livingston CC: 10-018924-FH
             Defendant-Appellant.
  ____________________________________/

         On order of the Court, the application for leave to appeal the September 20, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           h1219                                                              Clerk